Citation Nr: 0702701	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a dental 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1959 to February 1962.  The veteran also served in the United 
States Army Reserves from February 1962 to August 1965.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal is remanded to the RO via the 
Appeals Management Center, in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for 
residuals of a dental injury that occurred while he in the 
Army Reserve in Fort Bragg, North Carolina.  Service 
personnel records indicated the veteran spent 14 days in Fort 
Bragg while in the Army Reserve.  At the April 2006 Board 
hearing, the veteran testified that he was treated for the 
dental injury at the Ft. Bragg dispensary.

VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  That 
duty includes obtaining service medical records and personnel 
records to verify medical treatment during service.  
38 C.F.R. § 3.159(c)(2).  The RO obtained service medical 
records from the veteran's period of active military service 
from the National Personnel Records Center.  The RO did not, 
however, contact the U.S. Army Human Resources Command in St. 
Louis, Missouri, the North Carolina Adjutant General's 
Office, or the Ft. Bragg dispensary to request medical 
records from the veteran's period of duty in the Army 
Reserve.  Accordingly, the Board finds that the RO must 
attempt to obtain those medical records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the U.S. Army 
Human Resources Command, the North 
Carolina Adjutant General's Office, and 
the Ft. Bragg dispensary and request any 
and all medical records for the period of 
the veteran's Army Reserves duty.  When 
making these requests, the RO must state 
that if no records can be found, this must 
be stated in writing.  All attempts to 
secure the evidence must be documented in 
the claims folder, and any negative 
replies must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain the above-noted records, 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


